451 F.2d 1024
79 L.R.R.M. (BNA) 2190, 67 Lab.Cas.  P 12,315
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TOWN AND COUNTRY MANUFACTURING COMPANY OF TEXAS, Inc., Respondent.
No. 71-1258.
United States Court of Appeals,Fourth Circuit.
Argued Nov. 4, 1971.Decided Dec. 30, 1971.

Alan Cirker, Atty., N.L.R.B.  (Eugene G. Goslee, Acting Gen. Counsel, Peter G. Nash, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Leonard M. Wagman, Atty., N.L.R.B., on brief), for petitioner.
William A. Harding, Lincoln, Neb.  (John J. O'Connor, Jr., John E. Tate, and Nelson, Harding, Marchetti, Leonard & Tate, Lincoln, Neb., on brief), for respondent.
Before BOREMAN, Senior Circuit Judge, and WINTER and RUSSELL, Circuit Judges.
PER CURIAM:


1
This case is before us upon application of the National Labor Relations Board for enforcement of its order finding that the respondent violated Section 8(a) (5) and (1) of the National Labor Relations Act by refusing to recognize and bargain with the Union, which had been certified as bargaining agent for the company's employees.  The respondent contends that the Union was improperly certified because the election was not conducted under the requisite "laboratory conditions", and that enforcement of the order should be denied.


2
Upon consideration of the record, briefs and oral argument, we conclude that substantial evidence supports the Board's finding that the company violated Section 8(a) (5) and (1) of the National Labor Relations Act.  We enforce the Board's order, which is reported at 184 NLRB No. 111.


3
Enforcement granted.